DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Paik on 02/11/2022.
The application has been amended as follows: 
Claim 13: in line 13, “the blade carrier or slider” has been replaced with --the blade carrier--.
Claim 15: in line 4, “the two faces” has been replaced with – the catch face and the stop face --.
Claim 15: in line 3, “complimentarily” has been replaced with – complimentary --.
Claims 20 and 21: in lines 1-2, “in which in” has been replaced with – in which --. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Holman (US 20040158269) in view of Stoutenberg (US 4621425) and Shackelford (US 6254621), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 13, which recites, inter alia “wherein the catch face protrudes from the top edge of the blade carrier by a first distance and the configuration of the co-operating guide surfaces is such that the allowed transverse movement of the 
The closest prior arts of record Holman (US 20040158269) in view of Stoutenberg (US 4621425) and Shackelford (US 6254621) teach a disposable scalpel with a retractable blade comprising a slider or blade carrier having a catch face being in at least partial co-operating alignment with a co-operating stop face similar to that of Claim 13, however Holman (primary reference) fails to teach wherein the catch face protrudes from the top edge of the blade carrier (see Fig. 1 of Holman). Both Holman and Stoutenberg teach a blade carrier is confined to longitudinal movement within a cavity by longitudinally extending co-operating guide surfaces comprising longitudinal extending ridge and mating groove, however neither Holman nor Stoutenberg teach that the configuration of the co-operating guide surfaces is such that the allowed transverse movement of the guide surfaces relative to each other exceeds the first distance, thereby to allow a clear passage of the catch face past the stop face when the blade carrier is retracted by operation of the slider [see cols. 3-4 lines 64-68 and lines 1-10 of Stoutenberg which discloses that the guide surfaces (17,19, 24, 26) are in a clamped configuration to  via. leaf spring to eliminate transverse movement].
Because none of the prior art documents teach a disposable scalpel with a retractable blade as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 13 according to the prior art documents or a combination thereof because it would require a substantial reconstruction and redesign of the elements shown in Modified Holman as well as a change in the basic principle under which the the Modified Holman construction was designed to operate. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771